Name: Commission Decision of 17Ã December 2009 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document C(2009) 10046)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  agricultural policy;  natural and applied sciences;  Europe
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 339/40 COMMISSION DECISION of 17 December 2009 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document C(2009) 10046) (2009/993/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) In accordance with Commission Decision 2006/133/EC (2), Portugal is implementing an eradication plan against the dissemination of the pine wood nematode (PWN). That Decision provides that susceptible wood packaging material including material in the form of boxes, composed of wood more than 6 mm of thickness, shall not be allowed to leave the demarcated area. (2) An exception from that prohibition may, however, be granted provided that the wood is treated and marked by an authorised processing plant in accordance with the FAO International Standard for Phytosanitary measures No 15 on Guidelines for regulating wood packaging material in international trade. (3) In Portugal, certain companies produce wine boxes from wood treated in accordance with those provisions and accompanied by a plant passport. After the production process, however, no mark attesting that this treatment has been carried out is present. Such wine boxes therefore do not fall within the scope of that exception. (4) To allow such wine boxes to come under the exception it is necessary to provide that the companies producing those boxes may be authorised to mark them, provided that they are supervised to ensure that the applicable provisions are complied with. Portugal has informed the Commission that it is willing to authorise and supervise these companies. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In point 1 of the Annex to Decision 2006/133/EC, the following paragraph is inserted after the second paragraph: The responsible official body may authorise producers to mark, in accordance with Annex II to the FAO International Standard for Phytosanitary Measures No 15, wine boxes they produce from wood treated by an authorised processing plant in accordance with that Standard and accompanied by the plant passport referred to in point (a). Official inspections of the authorised producers of wine boxes shall be carried out on a continuous basis to ensure that only such treated wood accompanied by the plant passport referred to in point (a) is used for the production of the wine boxes and that that wood can be traced back to an authorised processing plant. Article 2 This Decision shall apply from 1 January 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 52, 23.2.2006, p. 34.